Per Curiam :
This cause coming on to be heard upon a petition filed by appellee for an allowance of suit money and at*155torney fees to enable her to defend in this court and maintain the decree rendered in her favor in the Circuit Court, and it appearing to the court that the appeal entered in this cause was during the June term, 1897, of this court, to-wit,: on the 12th day of October, 1897, to a day in said term, to-wit: the 3rd day of Janury, 1898, in violation of the statute, whereby this court has acquired no jurisdiction of said cause (Samuel Eddy’s Case, 6 Cush. 28; Green v. Castello, 35 Mo. App. 127; Whitehead v. Cole & Rodgers, 49 Mo. App. 428; Wiscart v. Dauchy, 3 Dallas, 321; Elliott’s App. Proc. §128; 2 Ency. Pl. & Pr., p. 16; Palmer v. Dayton, 4 Cush. 270; Cissell v. Cissell’s Executor, 77 Mo. 371; Commonwealth v. Dunham, 22 Pick. 11; Porter v. Grisham, 3 How. (Miss.) 75; Clark v. Maine Shore Line Railroad Co. 81 Maine, 477, 17 Atl. Rep. 497; Hall v. Penny, 13 Fla. 593; Jackson v. Haisly, 27 Fla. 205, 9 South. Rep. 648; Santom v. Ballard, 133 Mass. 464), it is, therefore, ordered that said petition be, and the same is, hereby denied, and said appeal be dismissed.